On the Merits.
Todd, J.
This is an appeal by the State from a judgment quashing an information.
The defendants were charged in one count of the information with the crime of larceny, and in a second count, with receiving stolen goods, knowing them to be stolen.
*856The motion to quash is based substantially on the ground that the matters stated in the information and in the manner and form as therein set forth, are not sufficient in law, and that the counts in said information are cumulative and repugnant.
The substance of the reasons assigned by the trial judge for sustaining the motion may be found in the following from his written opinion :
“Because the State has omitted to mention in the second count the names of the parties from whom the stolen goods were received by' the accused, or to detail any facts or circumstances connected with or surrounding the said delivery or receiving of said goods, by which a conclusion could be drawn as to who transmitted and delivered the said stolen goods to the accused so receiving them.”
1. Even if this second count was defective, as held by the judge a quo, it was no sufficient reason for quashing the entire information. Where one of several counts in an indictment is good, a motion to quash will not be granted. Archibald, Crim. PI. and Prac., 1 vol., p. 308, 7th ed. note.
The count for larceny is in strict conformity to law and is not assailed.
2. The offense eliarged in the second count consists in receiving goods stolen from some other person than the receiver, knowing them to be stolen.
It is not necessary in such case to aver who stole the property; from whom received; or that the thief, or the one from whom received, was unknown. Bishop Cr. Pr., p. 282; 2 vol. Archibald, 7 ed., p. 654, note; State vs. Moultrie, 34 Ann. 448.
This count is not, therefore, open to the objection raised.
3. There is no repugnancy in the two counts of this information. The two offenses charged belong to the same generic class, and it is settled by ample authority that both counts may be made in the same -indictment, when separately made, as in this case. Archibald, Pomeroy notes, 8 ed., pp. 1164—1426-7; State vs. Crosby, 4 Ann. 434; State vs. McLean, Ib. 435, 437; State vs. Moultrie, 33 Ann. 1146.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be annulled, avoided and reversed and the motion to quash be overruled, and that the case be remanded for further proceedings according to law.